Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S COMMENTS
In view of applicant’s arguments and filing of Terminal disclaimer against both patents the rejections in the previous Office Action have been withdrawn.
Claims 2-21 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach A catheter system for optical coherence tomography, comprising: an elongate catheter body;
an optical fiber within the elongate catheter body;
a swept-frequency source of optical radiation configured to provide optical radiation to a core of the optical fiber;
a reference medium comprising a solid transparent adhesive, a distal end of the optical fiber embedded within the reference medium, wherein the reference medium is configured to reflect a first portion of the optical radiation back into the core and to transfer a second portion of the optical radiation to a target;
receiving electronics configured to receive optical radiation from the core that has been reflected from the reference medium and the target; and

Specifically the prior art of record fails to teach the specific regarding the combination catheter in which a swept frequency source having the reference medium as claimed is part of the optical coherence tomography generation procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793